Citation Nr: 0319348	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  97-07 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, 
secondary to treatment for steroid-dependent asthma.

2.  Entitlement to a combined 80 percent evaluation for 
service-connected disorders.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dan Schechter, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to September 
1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Department of 
Veterans Affairs (VA) Regional Office in Winston-Salem, North 
Carolina (RO).  In June 2002 and April 2003, the Board 
ordered additional development pursuant to the provisions of 
38 C.F.R. § 19.9(a)(2) (2002).

The issue of entitlement to a combined evaluation for 
service-connected disorders of 80 percent is deferred pending 
development of the action detailed below.


REMAND

In accordance with the Board's June 2002 and April 2003 
orders additional evidence was secured addressing the issue 
now before the Board.  That evidence has yet to be reviewed 
by the RO, and the veteran has not waived in writing RO 
consideration of that evidence.  This is significant given 
the fact that on May 1, 2003, the provisions of 38 C.F.R. § 
19.9(a)(2) were invalidated by the United States Court of 
Appeals for the Federal Circuit.  Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Accordingly further development is in order.

Further development is also required because while a VA 
examination was conducted pursuant to the April 2003 order, 
the examiner failed to address all of the questions presented 
in that order.  

Therefore, this case must be REMANDED for the following 
action:

1.  The RO must return the claims folders 
and the June 25, 2003 VA examination 
report to the examiner who prepared that 
study at the VA facility in Fayetteville, 
North Carolina.  Following the examiner's 
review of the June 2003 report and the 
claims files he/she must offer an opinion 
whether it is at least as likely as not 
that treatment for service connected 
steroid dependent asthma, to include 
ongoing steroid use, results or has 
resulted in a permanent increase in the 
severity of the appellant's hypertension.  
A permanent increase is, by definition, 
not an acute increase or one which could 
be ameliorated by a change in medication 
or dosage or by the addition of other 
compensating medications.  

In offering any opinion the examiner must 
directly comment and address the May 2001 
and November 2002 opinions of Lonnie M. 
Hayes, M.D., who opined that the 
veteran's hypertension was aggravated by 
his steroid use.  If aggravation (i.e., a 
permanent increase in severity) of 
hypertension is found due to treatment 
for asthma, the examiner must provide an 
opinion as to the percentage of any 
permanent increase in the severity of 
hypertension directly attributable to 
asthma treatment 

The examiner is hereby informed that the 
veteran's asthma medications have 
included oral, inhaled, and nebulized 
steroid use, as well as intravenous 
steroid use in isolated emergencies.  
These steroids include varying dosages of 
inhaled Prednisone, inhaled albuterol 
(Proventil), and oral theophylline (Theo-
Dur), dexamethasone (Haxadrol), and 
erythromycin (E-mycin), as well as 
compensating clarithromycin (Biaxin).

2.  Thereafter, the RO must then 
readjudicate the issue of entitlement to 
service connection for hypertension 
secondary to steroid dependent asthma on 
the basis of all the evidence on file, 
and all governing legal authority 
including the VCAA.  If the benefit 
sought on appeal continues to be denied, 
the veteran must be provided with a 
supplemental statement of the case citing 
all pertinent evidence and dispositive 
legal authority.  The RO must ensure that 
the provisions in Quartuccio v. Principi, 
16 Vet. App. 183 (2002), have been fully 
complied with and that the appellant has 
been provided specific notice of what 
evidence he must submit and what evidence 
VA will secure in developing his claim.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


